DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3, 8, 17, 19, 24, 33, 35 and 40 are amended.
Claims 1, 3, 8, 10-17, 19, 24, 26-33, 35, 40 and 42-48 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Response to Argument
Applicant's arguments have been considered but are moot in view of new ground(s) of rejection.  However, the Examiner welcomes any suggestion(s) Applicant may have on moving prosecution forward.
Applicant argues:
Becker describes methods and systems for hosting tenants in a computer based
environment in which a provider stores a shared data structure. (Abstract).
Nowhere in Becker is there any mention of any technique for outputting primary
hyper links, each associated with at least a subset of records identified by query
results, as claimed herein. Becker also fails to teach or describe any technique for
selectively displaying a pane comprising secondary hyperlinks, each secondary
hyperlink linking to a table comprising a subset of the plurality of records, as claimed herein.
In response, the Examiner submits:
The instant claims do not appear to recite limitations that require “selectively displaying a pane comprising secondary hyperlinks, each secondary hyperlink linking to a table comprising a subset of the plurality of records”.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In addition, Becker is not relied upon for teaching “selectively displaying a pane comprising secondary hyperlinks, each secondary hyperlink linking to a table comprising a subset of the plurality of records”.  Therefore, the argument above is moot.
Applicant further argues:
Gorelik, cited in the rejection of claims 3-5, 19-21, and 35-37, teaches creation
of "hyperlinks that relate [a] Data Object instance to other data objects via the
primary and foreign keys associated with those data objects." (Paragraph 0038).
However, there is no mention of Gorelik of any method wherein activating a

pane comprising a plurality of secondary hyperlinks that each link to a table, depending
on whether the activated primary hyperlink is associated with a single record,
a plurality of records from the same table, or records from different tables, as claimed herein.

For example, in Fig. 6 of Gorelik, table 602 is displayed, including" data instances
with further hyperlinks to related data instances ... One hyper link is shown
for the Related Lists column in table 604, in which information about orders associated
with the ABCD Company location listed in table 602 is displayed, including
further hyper links to instances of data associated with some of the displayed instances
of data." (Paragraph [0050]).

Although table 602 of Gorelik contains hyperlinks that link to another table,
there is no mention of displaying either a single record, or a list of records, or a pane
in response to user activation of a hyperlink, depending on whether the activated
hyper link is associated with a single record, or a plurality of records from the same table, or records from different tables, as recited herein.
In response, the Examiner submits:
Gorelik discloses responsive to the activated primary hyperlink being associated with a single record, displaying the single record (Gorelik: at least ¶0050; “table 602 with information for the ABCD Company location”; note: Fig. 6 shows 602 with single record with Company = “ABCD”);
responsive to the activated primary hyperlink being associated with a plurality of records, wherein all records in the plurality belong to the same table, displaying a list of the plurality of records (Gorelik: at least ¶0050; “one hyperlink is shown for the Related Lists column as table 604, in which orders associated with the ABCD Company location listed in table 602 is displayed”; note: records belong to table 604); and
responsive to the activated primary hyperlink being associated with a plurality of records, wherein at least one record in the plurality belong to a different table than at least one other record in the plurality (Gorelik: at least ¶0050; information including data instances with further hyperlinks to related data instances (where the data instances are linked by primary/foreign keys of the data objects)”; note: data instances linked by primary/foreign keys of the data objects means that the records come from different tables; as explained in ¶0022, “foreign key provides the relation between the entity in the data table and entities in other data tables”; ¶0043 further discloses “certain columns of data provide hyperlinks to related data via primary and foreign keys of the data objects. For example, a hyperlink is provided to an Account Manager data object based upon primary-foreign key relationships between the Account Manager data object and the Customer data object”; note: records belong to table 604 and also belong to different table(s) “linked by primary/foreign keys”), displaying a pane comprising a plurality of secondary hyperlinks, each secondary hyperlink linking to a table comprising a subset of the plurality of records (Gorelik: at least ¶0038; ¶0050; “including further hyperlinks to instances of data associated with some of the displayed instances of data”).

Fig. 6 of Gorelik shows 602 with a single record, 604 with a plurality of records that belong to the same table 604, and ¶0043 of Gorelik discloses “certain columns of data provide hyperlinks to related data via primary and foreign keys of the data objects. For example, a hyperlink is provided to an Account Manager data object based upon primary-foreign key relationships between the Account Manager data object and the Customer data object” or records from different tables.  The instant claims do not recite limitations that require

Therefore, Gorelik does disclose displaying either a single record, or a list of records, or a pane in response to user activation of a hyperlink, depending on whether the activated hyper link is associated with a single record, or a plurality of records from the same table, or records from different tables.

Applicant further argues:
The Examiner cited paragraph [0061] of Abdo; however, this paragraph merely describes producing a count statistic, by returing a count representing a number of records in a database having a key matching a selection criterion. No mention is made, in these portions or anywhere in Abdo, of any technique for outputting primary hyperlinks, each associated with at least a subset of records identified by query results, wherein activating a primary hyperlink results in the display of a single record, or a list of records, or a pane comprising a plurality of secondary hyperlinks that each link to a table, depending on whether the activated primary hyperlink is associated with a single record, a plurality of records from the same table, or records from different tables, as claimed herein.
In response, the Examiner submits:
Adbo is not relied upon for teaching “technique for outputting primary hyperlinks, each associated with at least a subset of records identified by query results, wherein activating a primary hyperlink results in the display of a single record, or a list of records, or a pane comprising a plurality of secondary hyperlinks that each link to a table, depending on whether the activated primary hyperlink is associated with a single record, a plurality of records from the same table, or records from different tables”.  Therefore, the argument above is moot.
Applicant further argues:
The Examiner cited Fig. 33 and paragraph [0250] of McNall; however, these portions merely depict and describe a mechanism for selecting a table by doubleclicking a table name in a table list. A representation of the table and fields within it are placed on the desktop, with a primary key field automatically selected. No mention is made, in these portions or anywhere in McN all, of any technique for outputting primary hyperlinks, each associated with at least a subset of records identified by query results, wherein activating a primary hyperlink results in the display of a single record, or a list of records, or a pane comprising a plurality of secondary hyperlinks that each link to a table, depending on whether the activated primary hyperlink is associated with a single record, a plurality of records from the same table, or records from different tables, as claimed herein.
In response, the Examiner submits:
McNall is not relied upon for teaching “outputting primary hyperlinks, each associated with at least a subset of records identified by query results, wherein activating a primary hyperlink results in the display of a single record, or a list of records, or a pane comprising a plurality of secondary hyperlinks that each link to a table, depending on whether the activated primary hyperlink is associated with a single 

Applicant further argues:
The Examiner cited paragraph [0043] of Marcel; however, this paragraph merely describes detecting and evaluating a query by anticipating processing patterns of the query based on historical data obtained from one or more database(s). A representation of the table and fields within it are placed on the desktop, with a primary key field automatically selected. No mention is made, in these portions or anywhere in Marcel, of any technique for outputting primary hyperlinks, each associated with at least a subset of records identified by query results, wherein activating a primary hyperlink results in the display of a single record, or a list of records, or a pane comprising a plurality of secondary hyperlinks that each link to a table, depending on whether the activated primary hyperlink is associated with a single record, a plurality of records from the same table, or records from different tables, as claimed herein.
In response, the Examiner submits:
Marcel is not relied upon for teaching “outputting primary hyperlinks, each associated with at least a subset of records identified by query results, wherein activating a primary hyperlink results in the display of a single record, or a list of records, or a pane comprising a plurality of secondary hyperlinks that each link to a table, depending on whether the activated primary hyperlink is associated with a single record, a plurality of records from the same table, or records from different tables”.  Therefore, the argument above is moot.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Amended Claims 1, 3, 8, 10-17, 19, 24, 26-33, 35, 40 and 42-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended Claim 1 recites “… wherein all records in the plurality belong to the same table” (see pg 3, line 30 of the claims filed on 11/06/20).  The meaning of “the plurality” is indefinite because a noun seems to be missing after “the plurality”.  The plurality can be, for example, the plurality of tenants, the plurality of hyperlinks, or the plurality of records.  Amended Claim 1 further recites “… wherein at least one record in the plurality belongs to a different table than at least one other record in the plurality” (see pg 3, lines 33-34 of the claims filed on 11/06/20).  The meaning of “the plurality” is indefinite because a noun seems to be missing after “the plurality”.  The plurality can be, for example, the plurality of tenants, the plurality of hyperlinks, or the plurality of records.
Amended Claims 17 and 33 correspond in scope to amended Claim 1, and are similarly rejected.
All claims depending from amended Claims 1, 17 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reason.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 13-15, 17, 19, 29-31, 33, 35 and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2007/0156650 by Becker in view of US PGPUB 2012/0215766 by Gorelik.

As to Claim 1, Becker teaches a method for providing secure access to data in a relational database system comprising stored data for a plurality of tenants, the method comprising:
at an input device, receiving user input specifying one of the plurality of tenants (Becker: at least ¶¶0055, 0068; “a tenant-specific identifier” and “based on the tenant identification, provider 110 may identify tenant-specific data structures 215”; see also Fig. 6 for Tenant ID);
at a processor, transmitting, to a storage device, a request to look up the specified tenant in a global database (Becker: at least Fig. 6, ¶¶0068-0069; “based on the tenant identification …”; note: lookup ID 001 or 002);
at the processor, receiving, from the storage device, an identifier of a tenant database comprising data relating to the specified tenant (Becker: at least Fig. 6, ¶0069; “data structure AAA corresponds to tenant station 130A by tenant identification 001, while data structure DDD corresponds to tenant station 130B by tenant identification 002”);
for specifying query terms for data relating to the specified tenant (Becker: at least ¶0040; “user interface software may allow user 134 to display and manipulate data and applications hosted by provider 110. The user interface can be, for example, a web-based interface having a web browser”; ¶0060 further discloses “if the query references tenant-specific data structures 215, the information is retrieved directly from tenant data base 222” and “at tenant terminal 132 of tenant station 130 may, thus, access all data necessary”);
at the input device, receiving user input via the user interface controls, the user input specifying query terms for data relating to the specified tenant (Becker: at least ¶0040; “user interface software may allow user 134 to display and manipulate data and applications hosted by provider 110. The user interface can be, for example, a web-based interface having a web browser”; ¶0060 further discloses “if the query references tenant-specific data structures 215, the information is retrieved directly from tenant data base 222” and “at tenant terminal 132 of tenant station 130 may, thus, access all data necessary”);
at the processor, generating a query based on the specified query terms (Becker: at least ¶0060; “if the query references tenant-specific );
at the processor, transmitting a query request based on the specified query terms to a storage device comprising the identified tenant database (Becker: at least ¶0060; “query references tenant-specific data structures 215, the information is retrieved directly from tenant database 222”);
at the processor, receiving, from the storage device, query results that identify one or more records comprising data matching the specified query terms, each identified record belonging to a table (Becker: at least ¶¶0060, 0114; “… information is retrieved directly from tenant database 222” and “retrieve the requested data from tenant database 222”; ¶0010 further discloses “provides the requested data based on the querying”; ¶0111 also discloses example query statement such as “SELECT T.TAXRATE FROM E, T TAXRATE WHERE E.EMPNO=T.EMPID and EMPNO=1003” where E, T are tables that identified one or more records belong to).
Becker does not explicitly disclose, but Gorelik discloses at the display device, outputting one or more primary hyperlinks, each primary hyperlink being associated with at least a subset of the records identified by the query results (Gorelik: at least ¶0042; “a table of search results for a commercial enterprise in which customers, customer orders, reports and other instances of note: hyperlinks for navigation as primary links);
at the input device, receiving user input activating one of the primary hyperlinks (Gorelik: at least ¶0043; “… navigated via the hyperlink to Account Manager information from the displayed table of information”; ¶0050 further disclose “graphical user interface can also present data from the search results as shown in FIG. 6, in response to a user navigating by hyperlink”);
responsive to the activated primary hyperlink being associated with a single record, displaying the single record (Gorelik: at least ¶0050; “table 602 with information for the ABCD Company location”; note: Fig. 6 shows 602 with single record with Company = “ABCD”);
responsive to the activated primary hyperlink being associated with a plurality of records, wherein all records in the plurality belong to the same table, displaying a list of the plurality of records (Gorelik: at least ¶0050; “one hyperlink is shown for the Related Lists column as table 604, in which information about orders associated with the ABCD Company location listed in table 602 is displayed”; note: records belong to table 604); and
responsive to the activated primary hyperlink being associated with a plurality of records, wherein at least one record in the plurality belong to a different table than at least one other record in the plurality (Gorelik: at least ¶0050; information including data instances with further hyperlinks to related data instances (where the data instances are linked by primary/foreign keys of the data objects)”; note: data instances linked by primary/foreign keys of the data objects means that the records come from different tables; as explained in ¶0022, “foreign key provides the relation between the entity in the data table and entities in other data tables”; ¶0043 further discloses “certain columns of data provide hyperlinks to related data via primary and foreign keys of the data objects. For example, a hyperlink is provided to an Account Manager data object based upon primary-foreign key relationships between the Account Manager data object and the Customer data object”; note: records belong to table 604 and also belong to different table(s) “linked by primary/foreign keys”), displaying a pane comprising a plurality of secondary hyperlinks, each secondary hyperlink linking to a table comprising a subset of the plurality of records (Gorelik: at least ¶0038; ¶0050; “including further hyperlinks to instances of data associated with some of the displayed instances of data”).

Gorelik’s features of at the display device, outputting one or more primary hyperlinks, each primary hyperlink being associated with at least a subset of the records identified by the query results (Gorelik: at least ¶¶0042-0043, Fig. 3);
at the input device, receiving user input activating one of the primary hyperlinks (Gorelik: at least ¶¶0043 & 0050, Fig. 6);
responsive to the activated primary hyperlink being associated with a single record, displaying the single record (Gorelik: at least ¶0050, Fig. 6);
responsive to the activated primary hyperlink being associated with a plurality of records, wherein all records in the plurality belong to the same table, displaying a list of the plurality of records (Gorelik: at least ¶0050); and
responsive to the activated primary hyperlink being associated with a plurality of records, wherein at least one record in the plurality belong to a different table than at least one other record in the plurality (Gorelik: at least ¶¶0022, 0050), displaying a pane comprising a plurality of secondary hyperlinks, each secondary hyperlink linking to a table comprising a subset of the plurality of records (Gorelik: at least ¶0038; ¶0050) with Becker’s method.
The suggestion/motivation for doing so would have been to “provide a linking between related instances of data that may be in different tables or different data objects” and facilitate easy navigation between related instances of data in search results (Gorelik: at least ¶¶0006, 0036).
Claim 17 (a computer-readable medium claim) corresponds in scope to Claim 1, and is similarly rejected.

Claim 33 (a system claim) corresponds in scope to Claim 1, and is similarly rejected.

As to Claim 3, Becker and Gorelik teach the method of claim 1.
Becker does not explicitly disclose, but Gorelik discloses wherein each primary hyperlink comprises a foreign key value (Gorelik: at least ¶0038; “the data for the Data Object instance that the search index would point to would contain all the information required to display the fields in the Data Object as well as create the hyperlinks that relate this Data Object instance to other data objects via the primary and foreign keys associated with those data objects”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gorelik’s feature of wherein each primary hyperlink comprises a foreign key value (Gorelik: at least ¶0038) with Becker’s method.
The suggestion/motivation for doing so would have been to “provide a linking between related instances of data that may be in different tables or different data objects” and facilitate easy navigation between related instances of data in search results (Gorelik: at least ¶¶0006, 0036).
Claim 19 (a computer-readable medium claim) corresponds in scope to Claim 3, and is similarly rejected.

Claim 35 (a system claim) corresponds in scope to Claim 3, and is similarly rejected.

As to Claim 13, Becker and Gorelik teach the method of claim 1, wherein the storage device stores the global database (Becker: at least ¶0059; “provider 110 may include a provider space 310 and a tenant space 330”) and a plurality of tenant databases (Becker: at least ¶0047, 0057; “particular tenant database 224A or 224B”), and wherein receiving an identifier of a tenant database comprises receiving an identifier of one of the plurality of tenant databases (Becker: at least ¶0058; “store identifiers, such as table links 225” and “reference to the actual location of the referenced data structure”).
Claim 29 (a computer-readable medium claim) corresponds in scope to Claim 13, and is similarly rejected.
Claim 45 (a system claim) corresponds in scope to Claim 13, and is similarly rejected.

As to Claim 14, Becker and Gorelik teach the method of claim 1, wherein a first storage device stores the global database (Becker: at least ¶0059; “provider ”) and a second storage device stores a plurality of tenant databases (Becker: at least ¶¶0047, 0057; “particular tenant database 224A or 224B”), and wherein receiving an identifier of a tenant database comprises receiving an identifier of one of the plurality of tenant databases (Becker: at least ¶0058; “store identifiers, such as table links 225” and “reference to the actual location of the referenced data structure”). 
Claim 30 (a computer-readable medium claim) corresponds in scope to Claim 14, and is similarly rejected.
Claim 46 (a system claim) corresponds in scope to Claim 14, and is similarly rejected.

As to Claim 15, Becker and Gorelik teach the method of claim 1, wherein a first storage device stores the global database (Becker: at least ¶0059; “provider 110 may include a provider space 310 and a tenant space 330”), and the plurality of tenant databases are stored in a plurality of additional storage devices (Becker: at least ¶0047, 0057; “particular tenant database 224A or 224B”), and wherein receiving an identifier of a tenant database comprises receiving an identifier of one of the plurality of tenant databases (Becker: at least ¶0058; “store identifiers, such as table links 225” and “reference to the actual location of the referenced data structure”).
Claim 31 (a computer-readable medium claim) corresponds in scope to Claim 15, and is similarly rejected.

Claim 47 (a system claim) corresponds in scope to Claim 15, and is similarly rejected.

Claims 8, 24 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2007/0156650 by Becker in view of US PGPUB 2012/0215766 by Gorelik, and further in view of US PGPUB 2002/0083033 by Abdo et al. (“Abdo”).

As to Claim 8, Becker and Gorelik teach the method of claim 1.
Becker and Gorelik do not explicitly disclose, but Abdo discloses, wherein each secondary hyperlink indicates the number of identified records in the table to which it links (Abdo: at least ¶0061; “This count represents the number of records in the database having a key value matching the selection criterion. Accordingly, this count is returned in step 272 as the result of the query”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Abdo’s feature of wherein each secondary hyperlink indicates the number of identified records in the table to which it links (Abdo: at least ¶0061) with the method disclosed by Becker and Gorelik.
Abdo: at least ¶0061).

Claim 24 (a computer-readable medium claim) corresponds in scope to Claim 8, and is similarly rejected.

Claim 40 (a system claim) corresponds in scope to Claim 8, and is similarly rejected.

Claims 10-12, 26-28 and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2007/0156650 by Becker in view of US PGPUB 2012/0215766 by Gorelik, and further in view of US PGPUB 2005/0256852 by McNall et al. (“McNall”).

As to Claim 10, Becker and Gorelik teach the method of claim 1, wherein presenting user interface controls for specifying query terms for data relating to the specified tenant comprises:
at the display device, presenting a first user interface control for selecting among a plurality of tables in the identified tenant database (Becker: at least ¶0010; “queries, based on the shared-metadata and in response to a data request from the first tenant”; ¶0060 also discloses “query tenant database 222”; ¶0111 discloses “SELECT T.TAXRATE FROM E, );
at the input device, receiving user input via the user interface controls to select one of the tables in the identified tenant database (Becker: at least ¶0111; “query tenant database 222 (S. 1310) in response to a received data request. The query to tenant database 222 may include a SQL statement requesting data”).
Becker does not explicitly disclose, but McNall discloses at the display device, presenting additional user interface controls for specifying query terms for fields in the selected table (McNall: at least Fig. 33, ¶0250; “pressing OK at the bottom of the screen returns to the database query session, with a new query pane created and opened with one (checked) field "customer_id" displayed. Additional fields may be selected for display by checking additional boxes next to the field designations”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate McNall’s feature of at the display device, presenting additional user interface controls for specifying query terms for fields in the selected table (McNall: at least Fig. 33, ¶0250) with the method disclosed by Becker and Gorelik.
McNall: at least ¶0248).

Claim 26 (a computer-readable medium claim) corresponds in scope to Claim 10, and is similarly rejected.

Claim 42 (a system claim) corresponds in scope to Claim 10, and is similarly rejected.

As to Claim 11, Becker, Gorelik and McNall teach the method of claim 10, wherein: presenting the first user interface control comprises displaying a menu comprising entries corresponding to tables in the identified tenant database (McNall: at least Fig. 33, ¶0250; “additional fields may be selected for display by checking additional boxes next to the field designations”);
receiving user input via the user interface controls to select one of the tables comprises receiving user selection of one of the entries in the menu (McNall: at least Fig. 33 show “Available Tables” and “fields” under a selected table); and
presenting additional user interface controls comprises presenting at least one additional menu comprising entries corresponding to tables for fields in the selected McNall: at least Fig. 33 show field entries under a selected table). 
Claim 27 (a computer-readable medium claim) corresponds in scope to Claim 11, and is similarly rejected.

Claim 43 (a system claim) corresponds in scope to Claim 11, and is similarly rejected.

As to Claim 12, Becker, Gorelik and McNall teach the method of claim 11, wherein receiving user input specifying query terms for data relating to the specified tenant comprises receiving user selection of one of the entries in the at least one additional menu (McNall: at least Fig. 33, ¶0250; “one (checked) field "customer_id" displayed. Additional fields may be selected for display by checking additional boxes next to the field designations”).
Claim 28 (a computer-readable medium claim) corresponds in scope to Claim 12, and is similarly rejected.
Claim 44 (a system claim) corresponds in scope to Claim 12, and is similarly rejected.

Claims 16, 32 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2007/0156650 by Becker in view of US PGPUB 2012/0215766 by Gorelik, and further in view of US PGPUB 2019/0042573 by Marcel et al. (“Marcel”).

As to Claim 16. Becker and Gorelik teach the method of claim 1.
Becker and Gorelik do not explicitly disclose, but Marcel discloses logging the query in an account associated with the user (Marcel: at least ¶0043; “evaluation of the query may include anticipating processing patterns of the query based on historical data obtained from one or more database(s) 140. For example, the same or a similar query may have been processed in the past for one or more users or tenant and accordingly, detection/evaluation logic 213 may be used to extract the historical processing patterns associated with the query to determine one or more protocols or components, such as query classes”). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Marcel’s feature of logging the query in an account associated with the user (Marcel: at least ¶0043) with the method disclosed by Becker and Gorelik.
The suggestion/motivation for doing so would have been to perform “rules-based processing of user queries associated with tenants in a multi-tenant environment” (Marcel: at least ¶0042).
Claim 32 (a computer-readable medium claim) corresponds in scope to Claim 16, and is similarly rejected.

Claim 48 (a system claim) corresponds in scope to Claim 16, and is similarly rejected.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.W/Examiner, Art Unit 2168                                                                                                                                                                                                    
20 February 2021

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168